Case: 12-10529          Date Filed: 11/29/2012   Page: 1 of 2

                                                                         [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10529
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 1:09-cr-00025-SJ-CCH-15



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                     Plaintiff-Appellee,

                                                  versus

SEVERO ESCOBAR-GARZON, IV,
a.k.a. Junior,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (November 29, 2012)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10529     Date Filed: 11/29/2012   Page: 2 of 2

      Robert Alan Glickman, appointed counsel for Severo Escobar-Garzon, IV,

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Escobar-

Garzon’s conviction and sentence are AFFIRMED.




                                          2